Notice: This opinion is subject to formal revision before publication in the Atlantic and
Maryland Reporters. Users are requested to notify the Clerk of the Court of any formal errors
so that corrections may be made before the bound volumes go to press.

               DISTRICT OF COLUMBIA COURT OF APPEALS


No. 13-BG-634

IN RE: PETER IBE,
                      Respondent.                           Board Docket No. 13-BD-054
Bar Registration No. 481265                                 BDN: 329-11

BEFORE: Fisher and Beckwith, Associate Judges, and Pryor, Senior Judge.

                                          ORDER
                                     (FILED - June 11, 2015)

         On further consideration of this court’s order dated July 10, 2013, which suspended
respondent from the practice of law in the District of Columbia, pursuant to D.C. Bar Rule XI, §
10 ( c), this court’s order dated March 17, 2015, which held in abeyance respondent’s motion to
set aside the court’s order of suspension, and directed Bar Counsel to show cause why the motion
should not be granted in light of the apparent lack of progress in disciplinary proceedings in this
jurisdiction, and the affidavit of Peter Ibe, wherein he consents to disbarment from the Bar of the
District of Columbia pursuant to § 12 of Rule XI of the Rules of the District of Columbia Court
of Appeals Governing the Bar of the District of Columbia, which affidavit has been filed with the
Clerk of this court, and the report and recommendation of the Board on Professional
Responsibility, it is this 11 day of June 2015,

        ORDERED that Peter Ibe is hereby disbarred by consent, effective forthwith. The
effective date of respondent’s disbarment shall run, for reinstatement purposes, from August 19,
2013, the date he filed a compliant affidavit pursuant to D.C. Bar Rule XI, § 14 (g). It is

       FURTHER ORDERED that Bar Counsel’s petition for discipline based upon
respondent’s convictions in the Court of Common Pleas of York County, Pennsylvania, be
denied as moot. It is

       FURTHER ORDERED that Bar Counsel’s motion to file under seal Bar Counsel’s
response to the court’s show cause order is granted. It is

       FURTHER ORDERED that respondent’s motion to set aside the court’s order of
suspension be denied as moot.
No. 13-BG-634

       The Clerk shall publish this order, but the affidavit shall not be publicly disclosed or
otherwise made available except upon order of the court or upon written consent of the
respondent.

       The Clerk shall cause a copy of this order to be transmitted to the Chairman of the Board
on Professional Responsibility and to the respondent, thereby giving him notice of the provisions
of Rule XI, §§ 14 and 16, which set forth certain rights and responsibilities of disbarred attorneys
and the effect of failure to comply therewith.

                                              PER CURIAM